Citation Nr: 1325501	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-13 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a seminoma of a testicle, status post orchiectomy.

2.  Entitlement to service connection for a kidney disorder, to include a symptom of swelling of the legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to September 1968 and from January 1969 to November 1971.  He had additional service in the Naval Reserves subsequent to November 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2013, the Board remanded these claims for further development.  The issues are again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2013 statement received by the Board on July 9, 2013, the Veteran requested a Travel Board hearing.  Hence, the RO must schedule the appellant for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the date, time and place of such a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


